
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 362
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2011
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To redesignate the Federal building and
		  United States Courthouse located at 200 East Wall Street in Midland, Texas, as
		  the George H. W. Bush and George W. Bush United States Courthouse and
		  George Mahon Federal Building.
	
	
		1.RedesignationThe Federal building and United States
			 Courthouse located at 200 East Wall Street in Midland, Texas, known as the
			 George Mahon Federal Building, shall be known and designated as the
			 George H. W. Bush and George W. Bush United States Courthouse and George
			 Mahon Federal Building.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 and United States Courthouse referred to in section 1 shall be deemed to be a
			 reference to the George H. W. Bush and George W. Bush United States
			 Courthouse and George Mahon Federal Building.
		
	
		
			Passed the House of
			 Representatives May 2, 2011.
			Karen L. Haas,
			Clerk
		
	
